Citation Nr: 0635508	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of back surgery, to include entrapment of common 
peroneal nerve and left radiculopathy, as due to December 
1996 back surgery at the Cincinnati, Ohio, VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970, including a period of active service in the Republic of 
Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Montgomery, 
Alabama, RO that denied a claim for compensation under 38 
U.S.C. § 1151 for residuals of back surgery, to include 
entrapment of the common peroneal nerve and left 
radiculopathy, as due to December 1996 back surgery at the 
Cincinnati, Ohio, VA Medical Center.  A Board decision dated 
August 2001 was vacated and remanded by the United States 
Court of Appeals for Veterans Claims (Court) in September 
2003.  This issue was remanded in July 2004, and sent for a 
further medical opinion in May 2006.  All requested 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

1. The veteran underwent lumbar spinal fusion surgery 
involving the L4, L5, and S1 levels on December 20, 1996, at 
the Cincinnati, Ohio, VA Medical Center.

2. A preponderance of the evidence is against a finding that 
the veteran incurred any additional disability, to include 
entrapment of the common peroneal nerve or left 
radiculopathy, as result of VA treatment in December 1996.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability, to include entrapment of common peroneal nerve 
and left radiculopathy, following December 1996 back surgery 
at the Cincinnati, Ohio, VA Medical Center, is not warranted.  
38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in July 2004.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying this claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also points 
out that, as to the partial grant of increased benefits for 
the hearing loss disability, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date element of the award.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Factual background

The veteran was admitted for chronic low back pain with 
spondylolisthesis of L5/S1, and he underwent spinal fusion 
surgery of the L4/L5/S1 levels at the VA Medical Center in 
Cincinnati, Ohio, on December 20, 1996.  The veteran contends 
that he did not have left lower extremity problems prior to 
the December 1996 surgery.

Prior to the December 1996 surgery, according to a November 
1996 CT scan, the veteran had had moderate lumbar 
spondylopathy of the L4-S1 levels, L4-L5 disc herniation with 
involvement of the right fifth nerve root, and mild central 
canal stenosis at L5-S1.

X-rays developed in late December 1996, after the back 
surgery, indicated compression laminectomy of L5 to S1, 
posterolateral fusion, stabilization by bilateral short 
plates with transpedicle screws extending from L3 to S1, and 
overlying skin staples.  The X-rays also revealed that the 
position of the fusion involved slight anterior translation 
of L5.  There also was evidence of degenerative disc disease 
at L5 and disc space narrowing at L4.

A late December 1996 CT scan of the lumbar spine revealed 
minimal diffuse disc bulge at the L3-L4 level with associated 
minimal indentation of the ventral thecal sac and mild facet 
joint hypertrophy bilaterally.  The neural foramina were 
widely patent. At the L4-L5 level, there was Grade I 
retrolisthesis of L4 on L5 and a broad based central disc 
protrusion that was slightly more prominent to the right 
side.  The examiner encountered difficulty evaluating the 
neural foramina and degree of thecal sac because of extensive 
postoperative changes and streak artifact from pedicle screws 
that had been inserted.  The examiner identified bone graft 
material along the posterior elements bilaterally, and there 
was mild bilateral facet joint hypertrophy.  At the L5-S1 
level, there was Grade I anterolisthesis of L5 on S1.  The 
veteran was status post bilateral laminectomy and 
facetectomy.  Several small pockets of air were present in 
the laminectomy bed postoperatively.  Bone graft material was 
evident adjacent to the posterior elements.  The fat in the 
region of the neural foramina bilaterally was not well 
identified, likely secondary to the recent surgery, and thus, 
the examiner again encountered difficulty in evaluating the 
neural foramina.  The pedicle screws at the L4, L5, and S1 
levels were visible in their respective locations without 
bony or metallic fracture.  In addition to reiterating the 
difficulty in evaluating the neural foramina at the L4-L5 and 
L5-S1 levels, the examiner noted that the post laminectomy 
pedicle screws were positioned appropriately.

According to a December 1996 VA discharge summary report, 
prepared after the lumbar fusion surgery, the veteran's prior 
diagnosis of spondylolisthesis had been incorrect.  The 
December 20, 1996, surgery was described as "successful," and 
the veteran woke up afterwards with no problems.  However, 
the next day, the veteran began complaining of left lower 
extremity pain and of numbness and a cold feeling at a spot 
over the dorsum of his left foot.  Although lumbar X- rays 
performed after the surgery showed that the screws and the 
links from the fusion surgery were properly placed, a CT scan 
was deemed necessary in order to assess whether there was 
compression over neural structures.  The CT scan proved that 
the screws were properly placed, and no neural compression 
was visible.  The veteran then took Cortisone to reduce 
swelling of the soft tissues surrounding the neural 
structures, which was thought to be the cause of the left 
lower extremity and left foot symptoms.  The next day, the 
veteran confirmed that he was doing much better; his pain had 
decreased in intensity, and the sensations in the spot over 
the dorsum of the left foot were disappearing.  
Neurologically, the veteran was very stable.  Given the 
veteran's optimal good condition, the VA physician indicated 
that he would be discharged that day with medical therapy and 
physical therapy.

In January 1997, the veteran reported experiencing a left 
buttock knot and pain down his left leg.

According to a VA hospital discharge summary report (prepared 
in January 1998), the veteran experienced "some post- 
operative discomfort and a decrease [sic.] attendance at 
meetings in part due to pain and the jostling of riding in a 
car or bus." The discharge summary report also indicated that 
the pain post-operatively was controlled with several oral 
medications and eventually with a TENS unit. Neurosurgical 
follow-up in February 1997 showed good wound healing, and the 
staples were removed at that time.  However, the veteran 
complained of left foot pain, which was on the opposite side 
of the neurologic symptoms that had been present prior to the 
December 1996 surgery.  He was prescribed additional 
medications, and in June 1997, the neurosurgery clinic 
released the veteran to return to work without restrictions.  
Subsequently, VA physical therapy instructed the veteran in a 
home exercise program with emphasis on lumbar stabilization.  
In September 1997, he was evaluated by a VA physical medicine 
and rehabilitation clinic because of persisting symptoms.  He 
was felt to have persistent L5 radiculopathy likely secondary 
to neuroforaminal encroachment status post L4-S1 fusion.  The 
summary report noted that this procedure had been performed 
to halt spondylolisthesis.  A follow-up neurosurgical 
consultation from November 1997 noted continuing 
radiculopathy following the fusion surgery.  In December 
1997, a VA domiciliary physician saw the veteran for 
complaints of left thigh pain to the buttocks, and the 
physician felt that this pain was being aggravated by the 
type of work that he was doing.  Consideration was given to 
restriction of work hours, and the veteran was encouraged to 
use non-steroidal anti-inflammatory medication more 
frequently and routinely and Tylenol as needed.  He was to 
have an expedited neurosurgical follow-up to address the left 
common peroneal neuropathy and left lumbar radiculopathy.

The veteran underwent electromyographic study in June 1997 to 
assess chronic back pain that had been present for ten years.  
Nerve conduction tests of the left lower extremity were 
within normal limits except for the peroneal motor with 
prolonged latency and borderline conduction velocity below 
the fibular head and a significant decreased conduction 
velocity above the knee.  An electromyogram of the left lower 
extremity was within normal limits except for the posterior 
tibialis, which revealed increased spontaneous activity and 
large amplitude and for the peroneus longus with increasing 
amplitude and polyphasicity.  The extensor hallucis longus of 
the left lower extremity also revealed increased spontaneous 
activity and large amplitude.  The impression was that of an 
abnormal study with entrapment of the common peroneal nerve 
at the left fibular head and left L5 radiculopathy.

VA conducted magnetic resonance imaging of the lumbar spinal 
canal in June 1997. Posterior stabilization plates anchored 
by transpedicular screws were present at the L4, L5, and S1 
levels.  There also was Grade I anterolisthesis of L5 over 
S1.  At the L3-L4 level, there was mild diffuse disc bulge 
with minimal ventral sac impression. The neural foramina and 
nerve roots were unremarkable.  At the L4-L5 level, there was 
a small to moderate sized central and rightward disc 
herniation with inferior migration that mildly indented the 
thecal sac along the rightward ventral aspect.  The neural 
foramina and nerve roots at this level also were 
unremarkable.  At the L5-S1 level, again there was diffuse 
Grade I spondylolisthesis with a moderate amount of uncovered 
disc material that bulged into the epidural fat with 
significant flattening of the thecal sac.  Moderate neural 
foramina narrowing was present due to the uncovered disc and 
anterolisthesis.  The thecal sac was widely decompressed 
posteriorly.  The impression was moderate bilateral neural 
foraminal narrowing at the L5-S1 level due to anterolisthesis 
and uncovered disc material as well as L4-L5 small central 
disc herniation with inferior migration.

In September 1997, the veteran was given a provisional 
diagnosis of chronic lumbosacral disc disease/pain.  A late 
September 1997 assessment was of persisting left L5 
radiculopathy likely secondary to neuroforaminal 
encroachment, status post L4-L5, pedicle screw fixation 
fusion surgery in December 1996 to halt listhesis 
progression.

In February 1998, X-rays of the thoracic spine revealed mild 
anterior deformity of the T12 vertebral body that was new 
since the prior study of November 1997.  No other bony 
abnormalities were visible.  An X-ray of the lumbosacral 
spine revealed a stable appearance of the lumbosacral spine 
status post lower lumbosacral fusion.

The veteran underwent a VA general medical examination in 
October 1998.  At that time, he noted that he had developed 
left lower extremity pain immediately after the December 1996 
back surgery.  He could not walk secondary to the pain.  It 
had improved to the point that he could now walk, but he 
could not bend readily to the left or to the right.  He used 
a cane if he had to walk for long periods of time.  He also 
took medication three times daily and used a TENS unit that 
would help briefly.  The pain did not radiate at the time of 
this examination; it just stayed in the midline.  The 
examining VA physician diagnosed the veteran, in pertinent 
part, with status post lumbosacral surgery with persistent 
symptomatology in his left lower extremity.  The physician 
concluded that the onset of these difficulties was soon after 
the fusion surgery and that "the fusion surgery is the most 
likely cause" of these difficulties.

The veteran also underwent a VA peripheral nerves examination 
in October 1998. Following the December 1996 surgical 
procedure, he had developed increased pain in his left leg 
and hip.  The pain had decreased with time, but he still 
complained of pain in his feet with cramps, and he often felt 
that his groin would rupture.  The veteran indicated that he 
believed these problems to be related to his back.  The 
veteran further explained that he had low back pain that was 
radiating to the left knee and down to the dorsum of the left 
foot.  Occasionally, his foot was numb with cramping, and his 
calf tightened after stooping.  Sensory testing revealed 
decreased light touch and pinprick in the distribution of the 
left common peroneal nerve, the superficial peroneal nerve, 
and the deep peroneal nerve.  Vibratory sense was 
unremarkable.  His gait was unremarkable, and he could walk 
on his toes and heels without difficulty.  Romberg test was 
negative, and his tandem gait was unremarkable. The examining 
VA physician reviewed the veteran's claims folder and 
accompanying medical records and rendered a diagnostic 
impression that the veteran was suffering from a left 
peroneal old neuropathy that was symptomatic.  He was status 
post surgical fusion of his lumbosacral spine at L4, L5, and 
S1 with excellent surgical results and no remaining 
neurologic consequences.  The examiner concluded that the 
etiology of the left lower extremity problem was clearly from 
his peroneal neuropathy, which had not yet been surgically 
decompressed.  The examiner also stated that the veteran had 
no remaining neurologic deficits from his low back condition.

The veteran underwent left peroneal nerve release in November 
1998 at a VA medical facility to treat left peroneal nerve 
compression/entrapment.  The discharge summary report 
indicated that the veteran had had a new onset of left lower 
extremity burning pain and tingling after the fusion 
procedure that had been performed in December 1996.  
Electromyographic study had revealed chronic compression of 
the left peroneal nerve.  After this procedure, the veteran 
confirmed some improvement of his symptoms, and he indicated 
that his burning sensation had disappeared although some 
numbness was present as prior to the surgery.  The day after 
the peroneal nerve release, the incision looked dry and 
healthy, and the veteran confirmed good decompression of his 
peroneal nerve.

An accompanying operation report noted that the shooting 
pain, tingling, and numbness along the course of the left 
peroneal nerve had been initially related to the construct in 
his lumbar spine.  However, as his back symptoms and right 
lower extremity symptoms improved while the left lower 
extremity symptoms worsened, further investigation (via 
electromyographic study) had revealed the presence of a 
compression of the fibular nerve or peroneal nerve around the 
fibular head.  During the nerve release procedure, the VA 
surgeon identified the peroneal nerve.  At the turn of the 
nerve around the fibular head, an enlargement of the nerve 
was observed and right below (one centimeter below) a tight 
band compression was found.  This band was released.  Farther 
along the peroneal nerve to the sciatic nerve prior to the 
bifurcation, severe strangling of the peroneal nerve was 
present at this level, and the peroneal nerve appeared pale 
and flattened.  This band was also released, and the color of 
the nerve returned to normal.

In April 1999, the veteran sought treatment from a VA pain 
clinic because of pain in the left peroneal distribution.  He 
described having had prior back surgery and having had a 
drain into his left buttock to which he attributed current 
pain in the left lower extremity in the sciatic distribution.  
The examiner noted a November 1998 peroneal nerve 
decompression that had resulted in less pain below the knee; 
however, pain still existed generally.  The veteran was seen 
in mid-August 2000 for complaints of chronic low back pain 
for the previous twelve years, whose etiology was unknown.  
After spinal fusion that was performed in 1997, the pain had 
worsened.  The veteran related that he had dull pain in his 
left hip, sharp aching, shooting pain to the knee, and a 
burning and stabbing pain that traveled to his foot. He had 
some numbness of the plantar surface and muscle spasm of the 
toes.  The pain worsened on bending, stooping, quick movement 
from left to right, and walking on unlevel surfaces.

In late August 2000, the veteran was seen for complaints of 
chronic back pain for the third time in five days.  He had 
moderate mid-thoracic and lumbosacral spinal tenderness and a 
well-healed scar in the lumbosacral area.  The assessment was 
chronic back pain.  Magnetic resonance imaging showed 
herniation.  The veteran reported having bent over the prior 
evening and having pulled his thoracic area; he also 
indicated that he had done this before.

The veteran received a further VA examination in July 2005.  
At that time, the veteran was found to have left common 
peroneal nerve entrapment and left radiculopathy.  The 
examiner referenced the report of the Board dated August 
2001, particularly the sentence "the Board finds that the 
veteran's left common peroneal nerve entrapment and left 
radiculopathy were the result of the veteran's December 1996 
surgery."  The examiner at that time indicated that the 
veteran's current symptomatology involving his left leg, 
defined as moderately severe and moderately incapacitating, 
was a result of the veteran's December 1996 surgery to his 
low back.  In an addendum to that opinion, the examiner 
stated that he was unable to comment further as to whether to 
nor the veteran's current symptomatology involving the left 
leg is a result of carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of the 
VA in furnishing care, or an event not reasonably 
foreseeable.

A further VHA opinion was obtained in August 2006.  This 
opinion was provided by a neurosurgeon, the chief of 
neurosurgery of the VA Boston Healthcare system.
That examiner noted the veteran's history, and explained in 
detail the proper treatments for spondylolisthesis.  The 
physician noted that due to significant pathology bilaterally 
of the veteran's back causing nerve compression, the choice 
of surgical treatment in December 1996 was appropriate.  The 
physician noted particularly that immediately upon waking up 
from surgery, the veteran had no symptoms and normal lower 
extremities.  He indicated that if there was any intre-
opreative injury to the nerve, this would have caused 
immediate onset of symptoms in the postoperative period, 
accompanied by motor deficits.  He found there was no 
evidence of such events.

The physician noted that the veteran's symptoms started on 
postoperative day one, when he complained of a sensation of 
burning and tingling in the left calf, and a sensation of a 
numb spot over the dorsum of the left foot.  He also noted CT 
findings from late December 1996, which showed no evidence of 
malposition of instrumentation or bone graft material, and no 
evidence of persistent canal stenosis or foraminal stenosis.  
He also noted that a post operative discharge summary clearly 
intended to state that the diagnosis of spondylolisthesis was 
correct.  That discharge summary also noted that the veteran 
responded well to steroids given for the left leg pain and 
numbness he complained of on the first postoperative day.  
MRI findings of June 1997 showed no significant neural 
compression.  The examiner noted that electrodiagnostic 
testing in June 1997 revealed entrapment of the common 
peroneal nerve at the fibular head and left L-5 
radiculopathy.  The physician pointed out that 
electrodiagnostic testing in the postoperative period after 
back surgery is notably unreliable in distinguishing between 
a peripheral nerve etiology and a radiculopathy, primarily 
because of inability to test the paraspinal musculature, 
which would have been affected by the surgery.  The examiner 
indicated that, therefore, the electrodiagnostic report 
suggesting the veteran had a left L5 radiculopathy does not 
contribute to diagnosing the veteran's problems.  He also 
indicated that, by the very nature of the spondylolisthesis, 
one would anticipate presence of bilateral L5 and S1 
radiculopathies, symptomatic or not.

The physician also noted the opinion of an examiner in 
October 1998 which indicated that since the veteran's 
difficulties started soon after the fusion surgery, that 
surgery was the most likely cause of the problems, and the 
reports of July 2005 and September 2005 opinions which 
indicated that the symptomatology involving the left leg was 
a result of the fusion surgery.

The physician noted that the expert review that suggested 
that the left leg problems were the result of lumbar fusion, 
solely because they occurred immediately after the surgery, 
exemplifies a mistake that is commonly made in medicine.  
Correlation based on time course does not automatically prove 
causation.  The examiner indicated that, in any attempt to 
attribute causation, a scientific mechanism that explains the 
cause and effect relationships has to be established, rather 
than assuming the cause and effect relationship of 
circumstantial evidence.  The physician also pointed out that 
he felt these opinions were not as probative because these 
"expert" reviewers were not spine surgeons or 
neurosurgeons, and were not familiar with spine surgery, 
postoperative course, postoperative evaluation, and treatment 
of postoperative issues and spine surgery.

The physician indicates that left peroneal nerve release 
surgery was performed in November 1998 at a VA facility with 
some improvement in symptoms from that surgery, but that some 
numbness was still persistent.  The review of the chart 
indicates that the veteran stated that the numbness 
persisted, however, the burning and tingling subsided.  The 
examiner found this again consistent with the fact that the 
appellant's neurological symptoms were most likely caused by 
left peroneal nerve entrapment, rather than a lumbar 
radiculopathy as a result of surgery.  Review of the 
veteran's chart indicates that he has had a diagnosis of 
chronic venous stasis in both the legs and a progression of 
the peroneal nerve entrapment was a result of natural 
progression.  The examiner concluded that it was less likely 
than not that the veteran's currently reported chronic 
disability involving his left lower extremity is causally 
related to the surgical procedure that was undertaken by the 
VA in late 1996.  The examiner indicates that a causal 
relationship between the surgery and the reported left lower 
extremity symptoms was highly unlikely.


The Law and Analysis

The veteran contends that his entrapment of the common 
peroneal nerve and left radiculopathy are related to the back 
surgery he underwent in December 1996 at a VA medical 
facility.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2006).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability or died does not establish cause.  38 C.F.R. § 
3.361(c) (1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2006).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2006).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2006).

Initially, there is no evidence of record to indicate, nor 
does the veteran allege, that the VA provided him any 
treatment without his consent.  As to question of whether the 
veteran incurred additional disability due to this December 
1996 surgery, the Board finds that the preponderance of the 
evidence of record indicates that he did not.  In this 
regard, the Board finds most probative the opinion from a VA 
neurosurgeon dated August 2006, who indicates that a causal 
relationship between the surgery and the reported left lower 
extremity symptoms is highly unlikely.  The Board finds this 
opinion most probative because it was clearly made with a 
thorough review of the evidence of record, and by a 
neurosurgeon, in fact the chief of neurosurgery of a VA 
hospital, which the Board finds would have more expertise in 
this area than a physician who was not a neurosurgeon.

The Board recognizes the opinion from a July 2005 VA 
examination and September 2005 addendum to that examination; 
however, that opinion does not appear to be from a surgeon, 
and the examiner also appears to rely heavily on, for his 
opinion, not the medical evidence of record, but the prior 
Board decision on this issue.  Therefore, the Board finds 
this opinion of limited probative value.  

The Board also finds the opinion from an October 1998 VA 
examiner of lesser probative value since it is not given by a 
neurosurgeon, was a general medical examination, not a 
neurological examination, and does not indicate that the 
veteran's entire claims file was reviewed in forming this 
opinion.  The Board finds more probative the results of the 
veteran's VA peripheral nerve examination in October 1998, 
since it was a specific neurological examination, not a 
general medical examination.  That examination found that the 
veteran's surgery had excellent results, with no remaining 
neurologic consequences, and that his left peroneal nerve 
entrapment was old and not related to his back surgery.

Therefore, considering all the evidence of record, new and 
old, the Board finds that the preponderance of the evidence 
of record indicates that the veteran's left common peroneal 
nerve entrapment and left radiculopathy were not the result 
of the veteran's December 1996 surgery.  There is no evidence 
of any other disability being related to the veteran's back 
surgery.  Absent a showing of additional disability resulting 
from VA treatment, compensation benefits will not be awarded.  
As noted above, to establish causation, evidence must show 
that the veteran's surgery resulted in the veteran's 
additional disability and a showing that a veteran received 
treatment and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c) (1) 
(2006).

In view of this finding that the veteran does not have any 
additional disability related to his surgery, the Board 
concludes that entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for the residuals of 
back surgery, to include entrapment of the common peroneal 
nerve and left radiculopathy, is not established.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of- the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
                          

ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of back surgery, to include entrapment of common 
peroneal nerve and left radiculopathy, as due to December 
1996 back surgery at the Cincinnati, Ohio, VA Medical Center, 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


